 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
 9   UNIVERSAL ENTERTAINMENT
     CORPORATION,                                         Case No.: 2:18-cv-00585-RFB-NJK
10
            Plaintiff(s),                                              ORDER
11
     v.                                                            (Docket No. 187)
12
     ARUZE GAMING AMERICA, INC., et al.,
13
            Defendant(s).
14
15         Pending before the Court is the parties’ stipulation to extend the briefing schedule for
16 Defendants’ motion to compel. Docket No. 187. For good cause shown, the Court GRANTS the
17 motion. Id. Plaintiff’s and Counter-Defendants’ response is due no later than April 20, 2020, and
18 any reply is due no later than May 4, 2020.
19         IT IS SO ORDERED.
20         Dated: April 14, 2020
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                   1
